Citation Nr: 1003238	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-01 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected posttraumatic stress disorder (PTSD) with 
secondary panic disorder and major depressive disorder for 
the period of June 9, 2004, to March 21, 2006.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD with secondary panic disorder and 
major depressive disorder for the period of May 1, 2006 to 
the present.

3.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and Witness


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to 
September 1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 RO decision, which granted 
a claim for service connection for PTSD and assigned a 10 
percent evaluation, effective June 9, 2004; granted a claim 
for service connection for bilateral hearing loss and 
assigned a noncompensable evaluation, effective June 9, 2004; 
and granted a claim for service connection for tinnitus and 
assigned a 10 percent evaluation, effective June 9, 2004.

The Board notes that, in a November 2006 rating decision, the 
RO assigned a 100 percent evaluation, effective March 22, 
2006, for the Veteran's PTSD due to hospitalization over 21 
days.  An evaluation of 30 percent was assigned, effective 
May 1, 2006.  In a June 2009 supplemental statement of the 
case (SSOC), the evaluation assigned to the Veteran's PTSD 
was increased to 70 percent, effective May 1, 2006. 
 
Since the RO did not permanently assign the maximum 
disability rating possible, the appeal for a higher 
evaluation remains before the Board.  AB v. Brown, 6 Vet. 
App. 35 (1993) (where a claimant has filed a notice of 
disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, 
but less than the maximum available benefit, does not 
abrogate the pending appeal).
In October 2009, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Seattle, Washington RO.  
A transcript of that proceeding has been associated with the 
claims folder.

With regard to the Veteran's claims for increased evaluations 
for bilateral hearing loss and tinnitus, the Board has 
considered the recent case of Percy v. Shinseki, 23 Vet. App. 
37 (2009), wherein the United States Court of Appeals for 
Veterans Claims (Court) found 38 U.S.C.A. § 7105 was not 
intended to foreclose the Board's exercise of jurisdiction 
over a matter in which a substantive appeal was untimely.  
Consequently, because the 60-day filing period is not 
jurisdictional, VA may waive any issue of timeliness in the 
filing of the substantive appeal, either explicitly or 
implicitly, and is not required to close an appeal for 
failure to file a timely substantive appeal.  The Court in 
Percy also went on to determine that any issue concerning the 
timely filing of the substantive appeal in that particular 
case was waived by VA, due to the fact that VA seemed to have 
treated the Veteran's appeal as if it were timely perfected 
for more than 5 years before being raised by the Board in the 
first instance, including almost 2 years after a Board 
hearing was held on the claim.

In the case at hand, the Veteran did not indicate on his 
January 2007 VA Form 9 Appeal that he wished to continue his 
appeal of the evaluations assigned for his service-connected 
hearing loss and tinnitus.  However, at the October 2009 
hearing, the undersigned Veterans Law Judge accepted 
testimony with respect to the Veteran's claim for an 
increased evaluation for hearing loss.  Therefore, in 
accordance with the holding of the Court in Percy, the Board 
will construe this claim as properly appealed.  

However, with regard to the Veteran's claim for an increased 
evaluation for tinnitus, the Board notes that, at the October 
2009 Travel Board hearing, the Veteran's representative 
indicated that the Veteran would not be pursuing this claim.  
Thus, the claim for entitlement to an increased evaluation 
for tinnitus has clearly been withdrawn.  See Tomlin v. 
Brown, 5 Vet. App. 355 (1993) (holding that a statement made 
during a personal hearing, when later reduced to writing in a 
transcript, constitutes a Notice of Disagreement within the 
meaning of 38 U.S.C. § 7105(b)).  Accordingly, the Board does 
not have jurisdiction to review the appeal of this issue, and 
it is dismissed.

Finally, the Board notes that additional evidence has been 
submitted since the November 2006 statement of the case (SOC) 
was issued with respect to the Veteran's claim for an 
increased rating for bilateral hearing loss.  However, as 
this evidence does not relate to the Veteran's hearing loss 
claim, the Board will proceed to adjudicate the claim on its 
merits with no prejudice to the Veteran. 


FINDINGS OF FACT

1.  The Veteran's service-connected PTSD with secondary panic 
disorder and major depressive disorder is manifested by 
occupational and social impairment, with deficiencies in most 
areas (such as work, family relations, judgment, thinking, or 
mood), suicidal ideation, depression, panic, impaired impulse 
control, periods of violence, unprovoked irritability, 
difficulty adapting to stressful circumstances, and the 
inability to establish and maintain effective relationships 
for the period of June 9, 2004, to March 21, 2006.

2.  The Veteran's service-connected PTSD with secondary panic 
disorder and major depressive disorder is manifested by total 
occupational and social impairment for the period of May 1, 
2006, to the present.

3.  The Veteran's hearing acuity is no worse than a Level I 
bilaterally.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 70 percent, but no 
more, for PTSD with secondary panic disorder and major 
depressive disorder for the period of June 9, 2004, to March 
21, 2006, have been met.  See 38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for a maximum evaluation of 100 percent for 
PTSD with secondary panic disorder and major depressive 
disorder for the period of May 1, 2006, to the present have 
been met.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2009).

3.  The criteria for a compensable evaluation for bilateral 
hearing loss have not been met.  See 38 U.S.C.A. § 1155, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.321, 4.85, 4.86 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2009).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the Court held that VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his or her possession that pertains 
to the claim.  The requirement of requesting that the 
claimant provide any evidence in his possession that pertains 
to the claim was eliminated by the Secretary during the 
course of this appeal.  See 73 Fed. Reg. 23353 (final rule 
eliminating fourth element notice as required under Pelegrini 
II, effective May 30, 2008).  Thus, any error related to this 
element is harmless. 

VCAA letters dated in July 2004 and April 2009 fully 
satisfied the duty to notify provisions.  See 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) 
(2009); Quartuccio, at 187.  The Veteran was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  These letters informed him that 
additional information or evidence was needed to support his 
claims, and asked him to send the information or evidence to 
VA.  See Pelegrini II, at 120-121.  Additionally, April 2009 
letter described how appropriate disability ratings and 
effective dates were assigned.  

With regard to the duty to assist, the result of the RO's 
development indicates that the Veteran's service treatment 
records are unavailable.  VA has a heightened duty to assist 
in these cases.  See O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  The Board concludes, however, that the heightened 
duty to assist has been met.  Exhaustive attempts were made 
to obtain the Veteran's service treatment records.  The RO 
made a formal finding, in July 2005, that the service 
treatment records could not be obtained and outlined the 
efforts that had been made to attempt to obtain them.  
Moreover, as the claims currently on appeal before the Board 
are for increased evaluations for service-connected 
disabilities, as opposed to claims for service connection, 
the Board finds that the Veteran's service treatment records 
are not relevant to the issues on appeal.  The claims file 
contains all available evidence pertinent to the claims, 
including certain personnel records, private medical records, 
and VA medical records.  VA has requested records identified 
throughout the claims process, and the claims file includes 
the negative replies from facilities that indicated they did 
not have the Veteran's records.

With respect to claims for increased ratings, the duty to 
assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the Veteran.  See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the Veteran's disability, a VA examination must be 
conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2009).

The RO provided the Veteran with examinations for his PTSD in 
May 2005 and May 2009 and for his hearing loss in May 2005.  
There is no objective evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected PTSD or hearing loss since he was last examined.  
See 38 C.F.R. § 3.327(a) (2009).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  The examiners conducted 
the appropriate diagnostic tests and studies and thoroughly 
interviewed and examined the Veteran.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007) (finding that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must 
ensure that the examination or opinion is adequate).  The 
Board finds these examination reports to be thorough and 
consistent with contemporaneous medical records.  Thus, the 
Board concludes that the examinations in this case are 
adequate upon which to base a decision with regard to these 
claims.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claims or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claims, in which case, the claims are 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
Veteran.  38 C.F.R. § 4.3 (2009).

The Veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2009).  Where 
the Veteran timely appealed the rating initially assigned for 
the service-connected disability within one year of the 
notice of the establishment of service connection for it, VA 
must consider whether the Veteran is entitled to "staged" 
ratings to compensate him for times since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
38 C.F.R. § 4.14 (2009).  The critical element in permitting 
the assignment of several ratings under various diagnostic 
codes is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).  

A rating for hearing loss is determined by a mechanical 
application of the rating schedule to the numeric 
designations assigned based on audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  The basic method of rating 
hearing loss involves audiological test results of organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1000, 
2000, 3000, and 4000 Hertz.  To evaluate the degree of 
disability of service-connected hearing loss, the rating 
schedule establishes eleven auditory acuity levels ranging 
from numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  See 38 C.F.R. § 4.85 
(2009).

The current rating criteria include an alternate method of 
rating exceptional patterns of hearing as defined in 38 
C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 
1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz).  

The Veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2009).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).




The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events). 

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009).

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
are a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also, Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  A GAF score is, of course, just one part of the 
medical evidence to be considered and is not dispositive.  
The same is true of any physician's statement as to the 
severity of a disability.  It remains the Board's 
responsibility to evaluate the probative value of any 
doctor's opinion in light of all the evidence of record.  



1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD with secondary panic disorder and 
major depressive disorder for the period of June 9, 2004, to 
March 21, 2006.

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's PTSD more closely approximates the criteria for a 
70 percent rating for the period of June 9, 2004, to March 
21, 2006.  38 C.F.R. § 4.7 (2009). 

In May 2005, the Veteran underwent a VA examination.  The 
examiner reviewed his claims file and noted that the Veteran 
was hospitalized for psychiatric reasons from March 16, 2004, 
to April, 2, 2004.  The Veteran reported that he had never 
attempted suicide but that he had some thoughts of suicide 2 
years prior.  The Veteran indicated that he had been self-
medicating with alcohol for years but had not used alcohol 
since March 2004.  The examiner noted that the Veteran had 
been working as a carpenter for the past 7 months and that 
the job is going "fine", but he had been fired from 3 jobs.  
The Veteran indicated he believed he was fired from these 
jobs due to personality conflict.  The Veteran reported being 
in and out of jail, with 2 assault charges in 1999 and 2003 
and a charge of intimidating a police officer in 2003.  The 
Veteran reported no interests or enjoyment in his life.  He 
reported getting along "fairly okay" with people generally 
but noted that there is a certain group of people that he 
rubs the wrong way.  He stated that his concentration and 
memory are okay, and he is able to focus.  The Veteran 
reported that he gets agitated easily and has violent 
outbursts, which caused relationship issues.  The examiner 
noted that he was not delusional, homicidal, suicidal, 
hallucinating, disorganized, or paranoid.  He has sleep 
problems and persistent symptoms of increased arousal.  The 
examiner noted that he is mildly depressed, has mild to 
moderate difficulty establishing and maintaining effective 
work and social relationships, does not have difficulty 
understanding complex commands, and is not a danger to self 
or others.  The Veteran's GAF score was recorded as 60 to 61.  

The claims file also contains VA and private medical records 
from this time period documenting the Veteran's psychiatric 
treatment.  In a January 2003 private treatment record, it 
was noted that the Veteran had insomnia and situational 
stress.  See Coulee Community Hospital treatment record, 
January 2003.  The Veteran reported suicidal ideation but 
denied intention of following though.  In a January 2004 VA 
treatment record, the Veteran was noted as experiencing poor 
sleep, nightmares, hypervigilance, intrusive thoughts, and 
poor anger control.  It was noted that he was recently 
arrested for domestic violence and intimidating an officer.  
In a February 2004 private treatment record, the Veteran was 
noted as having severe problems with judgment and 
communication.  See T.D.H. treatment record, February 2004.  
He was assigned a GAF score of 30.  In a March 2004 VA 
treatment record, the Veteran reported a history of fleeting 
suicidal ideation with no previous attempts.  He was noted as 
having panic attacks, as well as feelings of anxiety, 
depression, helplessness, and lack of motivation.  His GAF 
score was recorded at this time as 31 and was admitted as an 
inpatient for treatment.  In a May 2004 VA treatment record, 
the Veteran was noted as having major depression and being 
fired from his job.  In a May 2004 private treatment record, 
the Veteran was noted as having a major impairment in several 
areas, such as work, judgment, mood, and family relations.  
See T.D.H. treatment record, May 2004.  

Upon review of the medical evidence of record, the Board 
concludes that the Veteran's PTSD more nearly approximates 
the criteria for an initial 70 percent rating.  The evidence 
of record reflects that the Veteran's PTSD is manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; panic and 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and  the inability to establish 
and maintain effective relationships.  Specifically, the 
Veteran has reported that he has been fired from 3 jobs, gets 
agitated easily, rubs people the wrong way, and has no 
interests or enjoyment in life.  He has had domestic violence 
charges brought against him and an altercation with a police 
officer.  The Veteran was noted in a May 2004 private 
treatment record as having a major impairment in several 
areas, such as work, judgment, mood, and family relations.  
See T.D.H. treatment record, May 2004.  He has been 
hospitalized for psychiatric treatment and reported thoughts 
of suicide.  As such, the Board finds that a substantial 
number of the criteria for a 70 percent rating have been met, 
and the Veteran's evaluation should be increased accordingly 
to 70 percent for the period of June 9, 2004, to March 21, 
2006 .   

Based on the medical evidence of record, the Board concludes 
that the Veteran's PTSD does not more nearly approximate the 
criteria for a 100 percent rating for this time period.  The 
Veteran did not demonstrate gross impairment in thought 
processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation as to time 
or place, or memory loss for names of close relatives, own 
occupation, or own name.  Furthermore, while his PTSD is 
clearly of such severity as to the result in severe social 
and occupational impairment, the Board concludes that the 
greater weight of the evidence is against finding that it is 
so severe as to result in total social and occupational 
impairment, as the Veteran was able to maintain some sort of 
employment for a period of time from June 9, 2004, to March 
21, 2006, and he reported at the May 2005 VA examination that 
that his current relationship with his wife was "okay", 
despite its ups and downs, and that he generally gets along 
"fairly okay" with people.

In rendering this decision, the Board has taken into account 
that the Veteran's GAF score was estimated to be a 60 to 61 
at the May 2005 VA examination and a 30 in a February 2004 
private treatment record.  According to the GAF scale, a GAF 
of 21 to 30 is defined as behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriate, suicidal 
preoccupation) or an inability to function in almost all 
areas (e.g., stays in bed all day, no job, home or friends).  
See DSM-IV at 46-47.  Scores ranging from 51 to 60 reflect 
moderate symptoms, such as flat affect, circumstantial 
speech, and occasional panic attacks, or any moderate 
difficulty in social, occupational or school functioning, 
such as few friends, conflicts with peers or co- workers.  
Id.  A range of 61 and 70 is indicative of some mild symptoms 
(e.g., depressed mood and mild insomnia) OR some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  The Board acknowledges 
that a GAF score of 30 reflects serious symptoms.  However, 
the Board also notes that the GAF score is only one factor of 
many that must be considered when evaluating the Veteran's 
disability.  As discussed above, the Board finds that the 
Veteran's symptoms of PTSD for this time period are 
adequately evaluated with a 70 percent evaluation.

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  As discussed, the Board is cognizant that the 
Veteran was hospitalized for a period of time in 2004 and has 
reportedly lost 3 jobs.  However, the Board notes that, for 
the period of time on appeal, the Veteran's PTSD did not 
necessitate frequent periods of hospitalization; the Veteran 
had been working as a carpenter for 7 months at the time of 
the May 2005 VA examination and reported that his work was 
going "fine"; and he has not otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  As such, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met 
for this time period.  Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the evidence supports an 
initial increased rating of 70 percent, but that the 
preponderance of the evidence is against the claim for a 
rating higher than 70 percent.  The benefit of the doubt rule 
enunciated in 38 U.S.C.A. § 5107(b) is not for application as 
there is not an approximate balance of evidence.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  Assignment of staged ratings is not for 
application for the period of period of June 9, 2004, to 
March 21, 2006.  See Fenderson, supra.



2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected PTSD with secondary panic disorder and 
major depressive disorder for the period of May 1, 2006 to 
the present.

After a careful review of the record, and for reasons and 
bases expressed immediately below, the Board finds that the 
Veteran's PTSD more closely approximates the criteria for a 
100 percent rating for the period of May 1, 2006, to the 
present.  38 C.F.R. § 4.7 (2009). 

The Board notes that the Veteran underwent a VA examination 
for his PTSD in May 2009.  At this examination, the Veteran 
reported that he has high anxiety and sleeps about 2 to 3 
hours per night with night sweats, nightmares, and 
flashbacks.  He reported feeling overwhelmed and having anger 
issues.  He cannot focus, is hypervigilant, and never feels 
safe.  He has difficulty in crowds and will spend days in his 
bedroom in the basement without coming out.  The Veteran 
reported shaking all the time due to stress and nerves.  He 
is emotionally detached and has gone to the emergency room 
when he has having a meltdown about 7 times.  He has been an 
inpatient twice.  The Veteran reported feelings of lack of 
hope, depression, complete isolation, irritability, inability 
to maintain relationships, an exaggerated startle response, 
and hyperarousal.  The Veteran reported that his symptoms are 
constant and affect his total daily functioning.  The Veteran 
has been unable to maintain relationships and steady 
employment.  He has been in trouble with the law.  He has 
severe panic attacks and difficulty functioning.  The Veteran 
has been in numerous relationships that he has been unable to 
sustain.  The Veteran reported that he is currently not 
working and has not worked for several years because he was 
terminated due to severe PTSD symptomatology.  The examiner 
noted that the Veteran's orientation is within normal limits.  
His appearance, hygiene, and behavior are appropriate.  His 
affect and mood show a disturbance of motivation and mood, a 
flattened affect, and anxiety.  The Veteran has a depressed 
mood, which occurs near continuously and affects his ability 
to function independently.  He has severe panic attacks and 
anxiety.  He can have as many as 3 to 4 panic attacks per 
day.  He does not leave the home unless absolutely necessary.  
The examiner noted that the Veteran showed impaired 
attention/focus.  The Veteran reported that he is unable to 
focus on anything.  He does not read and cannot finish tasks 
due to his inability to concentrate.  The examiner observed 
no delusions.  The Veteran does, however, have a history of 
olfactory hallucinations, such as the smelling of blood.  
Obsessive rituals are absent.  The Veteran's thought 
processes are appropriate.  He is able to read and understand 
directions.  The examiner noted that he does not have 
slowness of thought, nor does he appear confused.  Judgment 
is not impaired. Abstract thinking is normal.  His memory is 
within normal limits.  He is absent suicidal or homicidal 
ideation.  

The examiner also reviewed the Veteran's relevant medical 
records.  A review of these records revealed complaints of 
nightmares, anxiety, irritability, poor focus, poor sleep, 
blackouts related to anxiety, and anger outbursts.  The 
examiner noted that the Veteran has severe PTSD 
symptomatology and a GAF score of 43.  The examiner noted 
that the Veteran is intermittently unable to perform the 
daily activities of living.  He is able to take care of his 
self-care needs most of the time.  He is unable to establish 
and maintain effective work/school and social relationships, 
because his PTSD symptomatology and panic attacks make it 
difficult for him to leave the house.  He in unable to 
maintain employment and effective relationships.  The 
examiner noted that the Veteran does not appear to pose any 
threat of danger or injury to himself or others.  His 
prognosis is poor.  He has severe PTSD symptomatology, a 
minimal support system, and does not believe there is hope to 
be better.  He is functioning at a minimum level.   

In August 2007, the Veteran also underwent a psychological 
evaluation to determine his eligibility for Social Security 
Administration (SSA) benefits.  See C.A.M., Ph.D. treatment 
record, August 2007.  At this evaluation, the Veteran 
reported a history of blackout rage and 4 felony charges, to 
include several 4th degree assaults, domestic violence, and 
intimidating public servants.  He has been in and out of jail 
for actions that he does not remember.  He has a high level 
of anxiety.  The examiner noted that the Veteran was clean 
and casually dressed.  His attitude was irritable, defensive, 
angry, and tearful at times, and his affect was congruent.  
He denied suicidal ideation, homicidal ideation, delusions, 
and hallucinations.  The examiner noted that his thinking was 
disorganized and frantic.  He reported getting fired from a 
store for being too aggressive.  He is able to do his own 
self-care.  He has no social life, other than going to church 
weekly.  He reported that he stays away from people because 
he is afraid of hurting them.  The examiner noted that he is 
angry, irritable, belligerent, and intolerant of other 
people.  He is socially isolated and withdrawn.  He has 
marked difficulty with sustained concentration, pace, and 
persistence, and he complains of problems with memory and 
inability to focus.  His PTSD significantly affects his life 
functioning, his ability to sustain intimate relationships 
over time, and his ability to maintain a job.  The examiner 
diagnosed the Veteran with severe and chronic PTSD and 
assigned a GAF Score of 52.     

The claims file also contains VA and private medical records 
from this time period documenting the Veteran's psychiatric 
treatment.  Specifically, in a May 2009 VA treatment record, 
the Veteran was noted as complaining of increasingly poor 
sleep with nightmares and a blackout due to stress.  In a 
March 2009 VA treatment record, the Veteran reported that 
there is not much in life for him to look forward to.  He 
admitted passive suicidal and homicidal ideation at times but 
denied plan/intent.  He was noted has being 
dysthymic/irritable, constricted, logical, alert, and grossly 
oriented, with no suicidal or homicidal ideation.  In an 
October 2008 VA treatment record, the Veteran reported having 
a blackout due to anxiety over being late to an appointment.  
He denied current suicidal or homicidal ideation.  In a June 
2008 VA treatment record, the Veteran was noted as having an 
anger outburst, which forced one of the nurses to call the 
police.  In an August 2007 VA treatment record, the Veteran 
was noted as getting into an altercation with the police at 
his home, where he was handcuffed and arrested.  In a May 
2007 private treatment record from Coulee Community Hospital, 
the Veteran reported a history of blackout rages.  
Additionally, the Board notes that the Veteran was 
hospitalized for PTSD symptoms in March 2006, at which time 
he was noted as having a GAF score of 20.   

Based on the medical evidence of record, the Board concludes 
that the Veteran's PTSD more nearly approximate the criteria 
for a 100 percent rating.  The Board notes that the Veteran's 
PTSD does not manifest itself by all of the symptoms listed 
under 38 C.F.R. § 4.130 as being reflective of a 100 percent 
evaluation.  However, as noted above, the use of the term 
"such as" in 38 C.F.R. § 4.130 demonstrates that the 
symptoms after that phrase are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  See Mauerhan, supra.  

A review of the medical evidence of record reflects that, for 
the period of time on appeal, the Veteran's PTSD has 
manifested in aggressive or violent behavior, to include 
charges of domestic violence and altercations with the law.  
The Veteran has reported suicidal or homicidal ideation.  At 
the October 2009 hearing, the Veteran indicated that he has 
had suicidal thoughts and was fired from a job for unbecoming 
conduct.  Currently, the Veteran did indicate that he still 
owns his gym, but his description of the nature of this gym, 
including its small size and his limited participation, 
suggests that its operation cannot be said to constitute 
substantially gainful employment.  He feels certain symptoms 
of his PTSD make it difficult for him to do his job.  
Sometimes he will open his gym at 3 am in order to avoid 
seeing customers.  He believes he has actually lost customers 
due to his behavioral patterns or inappropriate behavioral 
patterns.  A witness who spoke at the October 2009 hearing on 
the Veteran's behalf testified to observing the Veteran throw 
a 125 pound piece of exercise equipment across a room in 
blind rage.  At the May 2009 VA examination, the examiner 
noted that the Veteran is unable to maintain employment.  She 
further noted that the Veteran's prognosis is poor and his 
symptomatology severe.  He has difficulty in crowds and will 
spend days in his bedroom in the basement without coming out.  
The Veteran reported shaking all the time due to stress and 
nerves.  He is emotionally detached and has gone to the 
emergency room when he has been having a meltdown about 7 
times.  He has been hospitalized twice for extended periods 
of time.

Therefore, in consideration of the overall picture of the 
Veteran's PTSD, particularly that he was deemed at the most 
recent VA examination to be unable to maintain relationships 
and employment, the Board finds that this disability is 
clearly of such severity as to the result in total social and 
occupational impairment.  As such, a 100 percent evaluation 
is warranted for the Veteran's service-connected PTSD.

In addition, in rendering this decision, the Board has taken 
into account that the Veteran's GAF score was estimated to be 
a 43 at the May 2009 VA examination, a 45 in an April 2006 VA 
treatment record, and a 52 at the August 2007 psychological 
evaluation for SSA.  According to the GAF scale, scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
OR moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See DSM-IV at 47.  A range between 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  Id.  While the GAF 
score is only one factor of many that must be considered when 
evaluating the Veteran's current disability, the Board finds 
that the scores that the Veteran has been assigned reflect 
symptoms of such a severity as to be in keeping with the 
assigned 100 percent evaluation.  

In conclusion, the Board finds that the evidence of record 
supports an increased rating of 100 percent, effective May 1, 
2006.  This is the maximum possible evaluation.  Assignment 
of staged ratings is not for application for the period of 
May 1, 2006, to the present.  See Fenderson, supra.

3.  Entitlement to an initial compensable evaluation for 
service-connected bilateral hearing loss. 

The Veteran's service-connected bilateral hearing loss is 
currently assigned a noncompensable disability rating.  The 
Veteran seeks a higher rating.

The Board notes that the Veteran underwent a VA audiological 
examination in May 2005.  This audiological summary report of 
examination for organic hearing loss reflected puretone 
thresholds as follows: 


HERTZ



1000
2000
3000
4000
RIGHT
5
5
55
50
LEFT
5
5
40
50
The average decibel loss was 29 for the right ear and 25 for 
the left ear.  Speech recognition ability was 96 percent 
bilaterally.  According to 38 C.F.R. § 4.85, this examination 
results in the assignment of a hearing acuity of Level I 
bilaterally.  This warrants a 0 percent rating under 38 
C.F.R. § 4.85.  

This examination report contains the only audiological test 
results of record.  Therefore, as the results from the only 
audiological examination of record yield a noncompensable 
rating, the Board finds that a compensable rating cannot be 
assigned for the Veteran's service-connected bilateral 
hearing loss disability.  

While the Board is sympathetic to the difficulties the 
Veteran experiences as a result of his disability, his claim 
primarily hinges on a mechanical application of specifically 
defined regulatory standards, and the Board is bound by the 
very precise nature of the laws governing evaluations of 
hearing loss disability.  

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  The Board notes that the Veteran complained at 
the October 2009 hearing that people often think he is overly 
aggressive because he speaks louder than other people, due to 
his hearing loss.  Also, the Veteran complained that 
background noise strongly affects his ability to hear.  
However, the Veteran has not identified any specific factors 
which may be considered to be exceptional or unusual in light 
of VA's schedule of ratings.  

In this regard, the Board notes that the rating criteria for 
hearing loss were last revised, effective June 10, 1999.  See 
64 Fed. Reg. 25,200 (May 11, 1999).   In forming these 
revisions, VA sought the assistance of the Veteran's Health 
Administration (VHA) in developing criteria that contemplated 
situations in which a Veteran's hearing loss was of such a 
type that speech discrimination tests may not reflect the 
severity of communicative functioning these Veterans 
experienced or that was otherwise an extreme handicap in the 
presence of any environmental noise, even with the use of 
hearing aids.  VHA had found through clinical studies of 
Veterans with hearing loss that when certain patterns of 
impairment are present, a speech discrimination test 
conducted in a quiet room with amplification of the sounds 
does not always reflect the extent of impairment experienced 
in the ordinary environment.  Id.  The decibel threshold 
requirements for application of Table VIA were based on the 
findings and recommendations of VHA.  The intended effect of 
the revision was to fairly and accurately assess the hearing 
disabilities of Veterans as reflected in a real life 
industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  
Accordingly, the Board finds that functional impairment due 
to hearing loss that is compounded by background or 
environmental noise is a disability picture that is 
considered in the current schedular rating criteria.  

Therefore, the Veteran's struggle to comprehend verbal 
conversations with background noise is a factor contemplated 
in the regulations and rating criteria as defined.  
Accordingly, the Board determines that the Veteran's 
complaints of hearing difficulty have been considered under 
the numerical criteria set forth in the rating schedule.  
Thus, the Board determines that the schedular rating criteria 
adequately contemplate the Veteran's symptomatology, and that 
the requirements for an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 
(1995). 

In summary, the Board concludes that the preponderance of the 
evidence is against the claim for an increased rating, and 
the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  There is not an 
approximate balance of evidence.  See generally Gilbert, 
supra; Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  
Assignment of staged ratings has been considered and is not 
for application.  See Fenderson, supra.











ORDER

Entitlement to a 70 percent evaluation, but no more, for 
service-connected PTSD with secondary panic disorder and 
major depressive disorder for the period of June 9, 2004, to 
March 21, 2006, is granted, subject to the laws and 
regulations governing the payment of monetary awards.

Entitlement to a maximum 100 percent evaluation for service-
connected PTSD with secondary panic disorder and major 
depressive disorder for the period of May 1, 2006, to the 
present is granted, subject to the laws and regulations 
governing the payment of monetary awards.

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


